DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/15/2021, is acknowledged.  Claims 2, 5, 7, and 9 are amended; Claims 1, 3-4, 6, 10-15, and 17-18 are canceled.  Amended Claims 5 and 9, previously withdrawn as dependent on a non-elected species drawn to Claim 1, have been amended to depend on elected Claim 2.  As the claims do not introduce the withdrawn subject matter of Claim 1, they will be examined.  Amended Claim 7 has been amended to depend on Claim 2, rather than Claim 1.  Claims 7 and 8 drawn to a method of making remain withdrawn as drawn to a non-elected invention; however, the claims will be considered for rejoinder.  Thus, Claims 2, 5, 7-9 and 16 are currently pending; Claims 7-8 are withdrawn.
The rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Applicant is advised that should claim 9 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2015/0129092)(previously cited).
With respect to Claims 2 and 5, Mueller teaches a biodegradable magnesium alloy comprising up to 3.0 wt% Zn, up to 0.6 wt% Ca, and a balance of Mg and impurities, wherein the alloy preferentially forms Ca2Mg6Zn3 and/or Mg2Ca in the Mg matrix and a MgZn phase is avoided. (para. 30-32, 34-35).  Mueller teaches that the presence of a Ca2Mg6Zn3 phase provides an anti-corrosion property and promotes grain refinement and that a MgZn phase “can also be avoided practically completely.” (para. 76, 86).  Thus, Mueller teaches a biodegradable magnesium alloy with compositional ranges of Ca and Zn overlapping the instantly claimed ranges, and wherein the microstructure comprises a Mg matrix and a single zinc compound phase of Ca2Mg6Zn3 is preferentially present and thus would comprise up to 100% the present zinc compound phase(s).
In addition, Mueller teaches specific examples such as Ex. 3, comprising an alloy composition comprising Zn: 2 wt%, Ca: 0.1 wt%, balance Mg with impurities, wherein the alloy is made by a method comprising steps of homogenizing/solution heat treatment at 350-400 C, followed by hot extrusion at 250-350 C and results in a predominantly precipitated Ca2Mg6Zn3 phase. (para. 113-116).  The instant 
Mueller teaches a biodegradable Mg alloy with a composition which is sufficiently close to establish a prima facie case of obviousness (Zn within the claimed range, Mg of 0.1 whereas claim is “less than 0.1”) and made by a method substantially the same as that for forming the alloy of Claim 2.  Therefore, the Mg alloy of Mueller would be expected to necessarily result in a zinc compound phase which comprises 98 wt% or more of Ca2Mg6Zn3 on the basis of the total weight of the zinc compound phase, and up to 100% (as in Claim 5).  See MPEP 2112.01.
In addition, it would have been obvious to one of ordinary skill in the art to select a biodegradable Mg alloy from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  Furthermore and in the alternative, it would have been obvious to one of ordinary skill in the art to select a Mg alloy from the teachings of Mueller comprising a zinc compound phase of Ca2Mg6Zn3, while eliminating the content of 2Mg6Zn3 on the basis of the total weight of the zinc compound phase, in order to obtain desired anti-corrosion properties and grain refinement.
With respect to Claims 9 and 16, Mueller teaches the above described biodegradable Mg alloy in the form of an implant “for example endovascular implants such as stents, for fastening and temporarily fixing tissue implants and tissue transplants, orthopedic implants, dental implants and neuro implants.” (para. 2-3, 99-100).  Thus, Mueller teaches the biodegradable magnesium alloy in the form of an implant useful for applications including, for example, vascular surgery and dentistry.

Response to Arguments
Applicant’s arguments, filed 9/15/2021, with respect to the rejection of Claims 2 and 16 under 35 U.S.C. 102 have been fully considered and are persuasive in view of Applicant’s amendments to the claims. Specifically, Claim 2 has been amended to require where Ca is greater than zero and less than 0.1 wt%.  Prior art Mueller teaches a Ca range overlapping the claimed range and a specific example comprising 0.1 wt% Ca, technically outside the claimed range, and therefore does not teach an exemplary composition with sufficient specificity to anticipate Claim 2.  The rejection has been withdrawn. 
Applicant's arguments filed 9/15/2021 with respect to the rejection of Claims 2 and 16 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Mueller fails to teach or suggest a content of Ca greater than 0 wt% and less than 0.1 wt% and a zinc compound phase comprising 98% or more of Ca2Mg6Zn3.  In particular, Applicant argues that “it is important to have less than 0.1 wt% of Ca in order to form 98 wt% or more of the Ca2Mg6Zn3 ternary compound and achieve the advantageous technical result of suppressing corrosion.” (Remarks, p. 5).  Essentially, Applicant argues that the claimed compositional range of Ca is 

As detailed above, Mueller teaches compositional ranges, including a Ca content range, overlapping the claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP 2144.05.  In addition, Mueller teaches a specific example with a Zn content falling within the claimed range and a Ca range only technically outside the claimed range and therefore deemed sufficiently close to establish a prima facie case of obviousness. (see rejection of Claim 2 above).
The evidence presented by Applicant does not include any data related to the content of Ca2Mg6Zn3 on the basis of the total weight of the zinc compound phase.  Thus, Applicant fails to rebut the prima facie case of obviousness established by Mueller with respect to the microstructure and Ca2Mg6Zn3 phase content.  
Finally, the evidence in the specification and that noted by Applicant fails to demonstrate criticality of the claimed compositional ranges.  Applicant argues that the Ca content is important to achieving a desired corrosion suppressing property, however, Example 24 with a Ca content within the claimed range and example 25 with a Ca content of 0.14 wt%, outside the claimed range, (Specification, Table 2 and Fig. 13) appear to have identical corrosion rates as measured by “Mg-ion 1 day (mM).” Additionally, Ex. 23 with no Ca, and therefore below the claimed range, exhibited a corrosion rate better than that of inventive example 24.  Thus, the claimed range of Ca does not demonstrate criticality with respect to this corrosion measurement.  It is also noted that the pH measurements of Fig. 13 show no notable trend with respect to Ca content.  As a result, Applicant fails to provide sufficient evidence of criticality commensurate with the scope of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN A HEVEY/Primary Examiner, Art Unit 1735